Case 1:21-cv-00379-MSM-LDA Document 1 Filed 09/15/21 Page 1 of 7 PagelD #: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

STEVEN J. LEVITT,
Plaintiff

v. C.A. No.:
SAFETY MANAGEMENT :
SOLUTIONS, LLC
Defendants
COMPLAINT
I. Introduction

This action is brought by the Plaintiff seeking declaratory and injunctive relief, attorney’s
fees and litigation expenses and other equitable relief, including back pay, as well as compensatory
and punitive damages to remedy unlawful discrimination in employment the Plaintiff suffered in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VI”), the
Rhode Island Fair Employment Practices Act, R.ILG.L. §28-5-1, et seq. (“FEPA”), and the Rhode
Island Civil Rights Act of 1990, R.LG.L. §42-112-1, ef seq. “RICRA”).

II. Parties

1. The Plaintiff is a resident of the City of Cranston, County of Providence, State of
Rhode Island.

2. Defendant Safety Management Solutions, LLC (“SMS”) is a corporation duly
organized pursuant to the laws of the State of Rhode Island with its principal place of business
located at P.O. Box 8362, Cranston, RI 02920.

HI. Jurisdiction
3. This Court has jurisdiction over the Plaintiff's claims under Title VII pursuant to 42

U.S.C. §2000e-5(£)(3), jurisdiction over the Plaintiffs claims under the ADEA pursuant to 29

 
Case 1:21-cv-00379-MSM-LDA Document1 Filed 09/15/21 Page 2 of 7 PagelD #: 2

U.S.C. §626, and supplemental jurisdiction over the Plaintiffs claims under the FEPA and the
RICRA pursuant to 28 U.S.C. §1367.
IV. Venue

4, Venue is proper in this Court insofar as a substantial portion of the events or
omissions giving rise to the within claim occurred in Rhode Island in compliance with the
requirements set forth in 28 U.S.C, §1391.

V. Exhaustion of Administrative Remedies

5, On or about December 19, 2019, the Plaintiff timely filed a charge of discrimination
against Defendant SMS with the Rhode Island Commission for Human Rights (“RICHR”), RICHR
No. 20 ERA 132, and the United States Equal Employment Opportunity Commission (“EEOC”),
EEOC No. 16J-2020-00079.

6. On or about June 24, 2021, more than one hundred twenty (120) days, but less than
two (2) years after the charge was filed, the Plaintiff requested that the RICHR and the EEOC issue
a right to sue letter.

7. On or about June 24, 2021, the Plaintiff was issued a notice of right to sue by the
RICHR and has timely instituted suit thereon.

8. On or about July 23, 2021, the Plaintiff was issued a notice of right to sue by the
EEOC and has timely instituted suit thereon.

9, There is no requirement under the RICRA relative to the exhaustion of
administrative remedies.

VI. Material Facts

10. The Plaintiff is Caucasian.

11. The Plaintiff is Jewish.

 
Case 1:21-cv-00379-MSM-LDA Document1 Filed 09/15/21 Page 3 of 7 PagelD #: 3

12. OnAugust 5, 2019, the Plaintiff was hired by Defendant SMS as an Armed Security
Guard.

13. Throughout his employment with Defendant SMS, the Plaintiff worked at Summit
Medical Compassion Center (““SMCC”).

14. In November, 2019, a new hire at Defendant SMS made a racist comment about
Hitler’s teachings.

15. On or about December 1, 2019, the Plaintiff reported the aforementioned comment
to Max', Titles Operation Manager at SMCC, and Steven Mokler (“Mokler”), Director of Security
at SMCC.

16. Shortly thereafter, Mr. Mokler decided to look past the new hire’s aforementioned
comment. This new hire was given neither a verbal or written warning.

17. On December 15, 2019, the Plaintiff was included in a text message group exchange
with several of his coworkers.

18. During this group exchange, several of the Plaintiff's coworkers sent racist
comments via text message. In fact, one coworker wrote, “Yes Massa, I go hittin the fields to pick
yo cotton now bossman” and another coworker’ replied, “Your going to feel the end of my whip
boy.”

19. Shortly thereafter one of the Plaintiff's coworkers sent a text message to the group
stating, “I yelled at some Asian kid... Think I scared him so bad that he laid an eggroll.”

20. On December 19, 2019, the Plaintiff showed the aforementioned text messages to

Max. Max was mortified by the text messages and recommended that the Plaintiff bring the text

messages to Mr. Mokler and Jessen Nichols (“Nichols”), General Manager at SMCC.

 

1 At this time, the Plaintiff does not recall Max’s last name.
2 Shortly after this text message, the subject employee was promoted to Lieutenant.

3

 
Case 1:21-cv-00379-MSM-LDA Document1 Filed 09/15/21 Page 4 of 7 PagelD #: 4

21. Immediately thereafter, the Plaintiff called Mr. Mokler and asked to speak with him
and Mr. Nichols. In response, Mr. Mokler stated, “no need to speak to anyone but me.” Asa
result, the Plaintiff met solely with Mr. Mokler.

22. During the aforementioned meeting, the Plaintiff showed Mr. Mokler the subject
text messages.

23. Mr. Mokler laughed at the aforementioned text messages and told the Plaintiff that
there was “nothing [he could] do about it.”

24. That same day, December 19, 2019, the Plaintiff received a text message from
Anthony Manfredi (“Manfredi”), Director of Operations, Vice President, and Co-Owner of
Defendant SMS, asking the Plaintiff to call him.

25. Immediately thereafter, the Plaintiff called Mr. Manfredi. During this telephone
call, Mr. Manfredi was extremely upset that the Plaintiff chose to meet with Mr. Mokler instead
of contacting him directly. Mr. Manfredi also told the Plaintiff that he was undermining his
contract with SMCC because the Plaintiff wanted to become a permanent employee.

26. Prior to ending the telephone call, Mr. Manfredi told the Plaintiff that his
employment at Defendant SMS was “over.”

27. On December 19, 2019, the Plaintiff's employment at Defendant SMS was
terminated in retaliation for complaining about his discriminatory work environment.

VII. Claims for Relief

28. The Plaintiff incorporates in the counts below the allegations contained in

paragraphs 1-27 above.

Count One
Unlawful Discrimination — 42 U.S.C. U.S.C. §2000¢e, ef seq.

 
Case 1:21-cv-00379-MSM-LDA Document1 Filed 09/15/21 Page 5 of 7 PagelID #: 5

29, Defendant’s acts and/or omissions, including, but not limited to, those described
herein, constitute unlawful discrimination and retaliation against the Plaintiff in employment in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, ef seg., causing the

Plaintiff to suffer damages as aforesaid and thereby deprived the Plaintiff of rights secured under

 

Title VII.
Count Two
Unlawful Discrimination—R.I.G.L. §28-5-1, et seq.
31, Defendant’s acts and/or omissions, including, but not limited to, those described

herein, constitute unlawful discrimination and retaliation against the Plaintiff in violation of the
Rhode Island Fair Employment Practices Act, R.LG.L. §28-5-1, ef seq., causing the Plaintiff to
suffer damages as aforesaid and thereby deprived the Plaintiff of rights secured under the FEPA.

Count Three
Unlawful Discrimination—R.LG.L. §42-112-1, et seq.

32. Defendant’s acts and/or omissions, including, but not limited to, those described
herein, constitute unlawful discrimination and retaliation against the Plaintiff insofar as said
actions and/or omissions in violation of the Rhode Island Civil Rights Act of 19990, R.LG.L. §42-
112-1, et seq., causing the Plaintiff to suffer damages as aforesaid, and thereby deprived the
Plaintiff of rights secured under the RICRA.

VIII. Prayers and Relief
WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

1. a declaratory judgment that Defendant, in the manner described herein, unlawfully
discriminated against the Plaintiff in violation of Title VII of the Civil Rights Act of 1964, 42
U.S.C. §2000¢, ef seg., the Rhode Island Fair Employment Practices Act, R.LG.L. §28-5-1, et seq.,

and the Rhode Island Civil Rights Act of 1990, R.IL.G.L. §42-112-1, et seq.;

 
Case 1:21-cv-00379-MSM-LDA Document1 Filed 09/15/21 Page 6 of 7 PagelD #: 6

2. enjoining and permanently restraining Defendant from violating Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., the Rhode Island Fair Employment Practices

Act, R.I.G.L. §28-5-1, ef seg., and the Rhode Island Civil Rights Act of 1990, R.ILG.L. §42-112-

1, ef seq.;

3, award the Plaintiff back pay, including incremental increases, plus prejudgment
interest thereon;

4, award the Plaintiff compensatory damages for pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses, plus prejudgment interest thereon;

5. award the Plaintiff punitive damages;
6. award the Plaintiff reasonable attorney’s fees and costs of litigation; and,
7. such other and further relief as the Court deems just and proper.

IX. Demand for Jury Trial

The Plaintiff hereby demands a trial by jury on all counts so triable.
X. Designation of Trial Counsel
The Plaintiff hereby designates V. Edward Formisano, Esquire, Michael D. Pushee,

Esquire, and Jessica A. Roberge, Esquire as trial counsel.

 
Case 1:21-cv-00379-MSM-LDA Document1 Filed 09/15/21 Page 7 of 7 PagelD #: 7

Dated: September 15, 2021

PLAINTIFF,
By his attorneys,
FORMISANO & COMPANY, P.C.

/s/ V. Edward Formisano
V. Edward Formisano (#5512)

/s/ Michael D. Pushee
Michael D. Pushee (#6948)

/s/ Jessica A. Roberge

Jessica A. Roberge (#10179)

100 Midway Place, Suite 1

Cranston, RI 02920-5707

(401) 944-9691

(401) 944-9695 (facsimile)
edf@formisanoandcompany.com
mpushee@formisanoandcompany.com
jroberge@formisanoandcompany.com

CERTIFICATION

I hereby certify that on the 15" day of September, 2021, I caused the within to be
electronically filed with the Clerk of the U.S. District Court for the District of Rhode Island using

the CM/ECF System.

/s/ V. Edward Formisano

 
